DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-11 are currently under prosecution.

Information Disclosure Statement
2.	The information disclosure filed May 1, 2019 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Specification
3.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is BiaCore™; see, e.g., page 49, line 18, of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 62/431,485 is acknowledged.  
However, claim 4 does not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of claim 4 is deemed the filing date of the 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-11 are indefinite because claim 1 recites the phrase “a patient in need”.  This phrase is not defined by the claim; nor is it expressly defined by the specification.  Therefore it is submitted that the use of the phrase to identify the “patient” to whom the anti-human Tim-3 antibody and anti-human PD-L1 antibody is administered renders the claims indefinite.  This is because the specification does not provide a standard for ascertaining whether or when a patient is in need; and moreover the specification appears void of guidance indicating how one should ascertain if a given patient is “a patient in need”.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the subject matter that is regarded as the invention because, for example, it is not clear if the patient is an individual having the cancer that is to be treated or an individual at risk of developing a cancer that is treatable using the invention.  If the latter, and the “patient in need” may not have cancer but may be at risk of developing cancer, then, it would become apparent the invention is regarded as a method for preventing or prophylactically treating cancer that may develop in an individual (patient).  Granted the specification defines the term “treating” as meaning  “slowing, interrupting, arresting, alleviating, stopping, reducing, or reversing the progression or severity of an existing symptom, disorder, condition, or disease” (page 37, lines 23-25), but even so it is not clear if by “treating cancer” according to the claims one might not prevent the onset or development of cancer in the patient.  This seems reasonable since prophylactic treatment of cancer could be said to slow, arrest, stop, reduce, or reverse the progression of the disease.  Therefore, it would not be inconsistent with the disclosure to construe the 1
Depending upon what subject matter is or is not regarded as the invention, it is suggested that this ground of rejection may best be remedied by amending claim 1 to recite that the “a patient in need” is a human patient having a cancer and more particularly the cancer to be treated using the claimed invention, such that it would be clear that the “patient in need” is not a non-human patient and not a patient at risk of developing cancer or a patient that has not yet been diagnosed as having cancer.  
Turning to a related issue, according to claim 1 the method comprises administering to the patient “an effective amount” of each of the different antibodies (i.e., the anti-human Tim-3 antibody and the anti-human PD-L1 antibody).  The phrase “effective amount” is indefinite when the claims fail to state the function that is to be achieved.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).  Here, it is clear that the claim is drawn to a therapeutic method, but it is not clear if the therapeutic effect that must be achieved is the treatment of cancer in the patient or the  treatment are of a more conditional or qualitative nature, it is still not immediately evident what effect must necessarily be achieved by the administration of the “effective amounts” of the each of the different antibodies; and this is problematic because whatever the expected or desired effect, if not particularly defined, any reading of the claims would be highly subjective.  Claims that are construed subjectively depending upon one’s personal interests or objectives are not claims that unambiguously define the subject matter that is regarded as the invention and fail to 2   
Turning to a different issue, according to claim 4 the method comprises administering any one of three particular anti-human PD-L1 antibodies that are identified only by the designations “atezolizumab”, “durvalumab”, and “avelumab”.  Use of these designations alone as the sole means of identifying the particular antibodies that must be administered to the patient in practicing the claimed invention renders the claims indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies (e.g., biosimilars3 and engineered variants, which have distinct pharmacological properties (e.g., increased binding affinity or an enhanced effector function due to, e.g., the defucosylation of the antibody).4  
Amendment of the claims to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby. 
It is important that the identity of the particular antibody to which the claims are directed be established because the method comprises administering this antibody to the subject and therefore the claimed invention cannot be practiced without the antibody.  However, as explained below, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  However, as explained below, M.P.E.P. § 2404.01 also states that Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph [112(b)], because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that 
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention5.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph [112(b)], the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
	According to claim 4 the method comprises administering any one of three particular anti-human PD-L1 antibodies that are identified only by the designations “atezolizumab”, “durvalumab”, and “avelumab”.  As explained in the above rejection of claim 4 under 35 U.S.C. §112(b) the use of these designations alone as the sole means of identifying the particular antibodies that must be administered to the patient in practicing the claimed invention renders the claims indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies.  Nevertheless, even though it is not entirely clear which antibodies are those that must be administered, it is unclear if cell lines that produce antibodies having the exact structural and chemical identity of these particular antibodies 
Notably according to the disclosure atezolizumab is an antibody comprising a light chain having the amino acid sequence of SEQ ID NO: 29 and a heavy chain having the amino acid sequence of SEQ ID NO: 30, durvalumab is an antibody comprising a light chain having the amino acid sequence of SEQ ID NO: 31 and a heavy chain having the amino acid sequence of SEQ ID NO: 32, and avelumab is an antibody comprising the light chain having the amino acid sequence of SEQ ID NO: 33 and heavy chain having the amino acid sequence of SEQ ID NO: 34, but Applicant is duly reminded that Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
So, as it would seem that the antibodies referred to by claim 4 as atezolizumab, durvalumab, and  avelumab are not necessarily antibodies having the disclosed structures, it is further noted that M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.  
Although the specification suggests that these antibodies can be acquired from commercial sources, Applicant has failed to make of record any of the facts and 
In accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibody or a cell line (e.g., a hybridoma) producing the antibody is known and readily available, the Office will accept the showing.  
M.P.E.P. § 2404.01 states:  

The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).

However, it should also be noted that M.P.E.P. § 2404.01 further states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
In any event, and particularly if the antibody or a cell line (e.g., a hybridoma) producing the antibody is not commercially available, a suitable deposit for patent purposes is suggested, since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.

If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See MPEP 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 CFR § 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication No. 2018/0057591-A1, Sakuishi et al. (J. Exp. Med. 2010 Sep 27; 207 (10): 2187-94), and Rosenberg et al. (Lancet. 2016 May 7; 387 (10031): 1909-20).
The applied reference (i.e., U.S. Patent Application Publication No. 2018/0057591-A1) has a common inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Note:  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person 
U.S. Patent Application Publication No. 2018/0057591-A1 (Zhang et al.) teaches cancer cells can commandeer immune checkpoint regulatory pathways to suppress the anti-tumor response and prevent their destruction; see entire document (e.g., paragraphs [0002]-[0006]).  Zhang et al. teaches that one such immune checkpoint is Tim-3 and that Tim-3 is a suitable target for immunotherapy of cancer (see, e.g., paragraphs [0002]-[0006]).  Zhang et al. teaches that an antibody that specifically binds to human Tim-3 can be used to block the immune suppressive activities of Tim-3 and thereby potentiate anti-tumor immune responses in human patients with cancer (see, e.g., paragraphs [0002]-[0006]).  To this end, Zhang et al. teaches an anti-human Tim-3 antibody that has a structure identical to the structure of the anti-human Tim-3 antibody to which the instant claims are directed; see entire document (e.g., SEQ ID NOs: 10 and 11).  Zhang et al. teaches this antibody is to be used to treat solid and hematological tumors in human patients, either alone and in combination with chemotherapy and ionizing radiation (see, e.g., the abstract).  Zhang et al. teaches an effective amount of the antibody is administered to slow, interrupt, arrest, alleviate, stop, reduce, or reverse the progression of the cancer (see, e.g., paragraphs [0153] and [0154]).  Zhang et al. teaches the cancer that is treated by administering an effective amount of the antibody to the patient is melanoma, lung cancer or more particularly non-small cell lung cancer, head and neck cancer, colorectal cancer, pancreatic cancer, gastric cancer, kidney cancer, bladder cancer, prostate cancer, breast cancer, ovarian cancer, esophageal cancer, soft tissue sarcoma, or liver cancer (see, e.g., paragraph [0059]).  Zhang et al. teaches the antibody and one or more chemotherapeutic agents and/or ionizing radiation are administered to the patient simultaneously, separately, or sequentially (see, e.g., paragraph [0064]).  Finally Zhang et al. teaches that the anti-Tim-3 antibody is used in combination with other immune checkpoint inhibitors to provide improved efficacy (see, e.g., paragraph [0006]).
Again, Zhang et al. teaches that the anti-Tim-3 antibody is used in combination with other immune checkpoint inhibitors to provide improved efficacy, but Zhang et al. does not expressly teach that the anti-Tim-3 antibody is administered in combination with any one particular immune checkpoint inhibitor such as an antibody that specifically that binds to PD-L1 to block binding of the ligand to its receptor PD-1.

Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PD-L1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone; see entire document (e.g., the abstract).   Moreover Sakuishi et al. teaches that the therapeutic effectiveness of a combination of an antibody that binds to Tim-3 and an antibody that binds to PD-L1 was consistently better than when either of the antibodies is used alone (see, e.g., page 2192). 
Then, while Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PD-L1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone, Sakuishi et al. does not expressly teach a blocking antibody that specifically binds to human PD-L1, which is suitably used in treating cancer in human patients.
This deficiency is remedied by the teachings of Rosenberg et al.
	Rosenberg et al. teaches PD-L1 is an immune checkpoint that negatively regulates T-cell function by binding to its receptors PD-1 or B7-1 on activated T lymphocytes and other immune cells and because T lymphocytes have a central role in mediating acquired anti-tumor immunity, expression of PD-L1 in the tumor microenvironment endows tumors with a mechanism to evade eradication by the host immune system; see entire document (e.g., page 1910). Rosenberg et al. teaches PD-L1 is broadly expressed across a wide range of malignancies, including urothelial carcinoma, a type of bladder cancer, and blockade of the PD-L1/PD-1 pathway has been shown to produce overall survival benefits in lung cancer, melanoma, and renal cell carcinoma (see, e.g., page 1910).  Rosenberg et al. teaches these and other observations provided a rationale for the clinical investigation of anti-PD-L1 immunotherapy in metastatic urothelial cancer (see, e.g., page 1911).  Rosenberg et al. teaches atezolizumab is an engineered humanized monoclonal immunoglobulin antibody that specifically binds to PD-L1 and blocks its interaction with PD-1 and B7-1 (see, e.g., page 1911).    Rosenberg et al. describes the results of a clinical trial and reports the results lead to the conclusion that targeting PD-L1 with atezolizumab is effectively used to treat patients with advanced or metastatic urothelial carcinoma (see, e.g., page 1919).
	Absent a showing of any unobvious difference, the antibody having the designation 
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer (e.g., bladder cancer or more particularly urothelial cancer) in a human patient by administering to the patient an effective amount of the anti-human Tim-3 antibody described by Zhang et al. in combination with a therapeutically effective amount of another antibody that targets and blocks the activity of another immune checkpoint as suggested by Zhang et al.  Moreover in view of the teachings of Sakuishi et al. that combined targeting of the Tim-3/galectin-9 and PD-1/PD-L1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer (e.g., bladder cancer or more particularly urothelial cancer) in a human patient by administering to the patient an effective amount of the anti-human Tim-3 antibody described by Zhang et al. in combination with a therapeutically effective amount of an antibody that binds to and blocks binding of the immune checkpoint  PD-1 and/or its ligand, PD-L1.  Because the patient is human, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer (e.g., bladder cancer or more particularly urothelial cancer) in a human patient by administering to the patient an effective amount of the anti-human Tim-3 antibody described by Zhang et al. in combination with a therapeutically effective amount of an antibody that binds to human PD-L1 and blocks binding of the ligand to PD-1 in humans and because Rosenberg et al. teaches an anti-human PD-L1 antibody or more particularly atezolizumab, which has been used successfully to treat urothelial cancer in a clinical setting, it would it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have selected atezolizumab for use in treating the cancer in the patient.  In addition, considering the teachings of the prior art, it would it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer the anti-Tim-3 antibody or the anti-PD-L1 antibody, as suggested, and to also administer to the patient, either simultaneously, separately, or sequentially, one or more 

13.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0057591-A1, Sakuishi et al. (J. Exp. Med. 2010 Sep 27; 207 (10): 2187-94), and Rosenberg et al. (Lancet. 2016 May 7; 387 (10031): 1909-20), as applied to claim 1-4 and 8-11 above, and further in view of U.S. Patent Application Publication No. 2017/0058033-A1.
The applied references (i.e., U.S. Patent Application Publication No. 2018/0057591-A1 and U.S. Patent Application Publication No. 2017/0058033-A1) have common inventors with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Note:  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
U.S. Patent Application Publication No. 2018/0057591-A1, Sakuishi et al., and 
This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2017/0058033-A1.
U.S. Patent Application Publication No. 2017/0058033-A1 (Ludwig et al.) teaches an anti-human PD-L1 antibody comprising a heavy chain comprising SEQ ID NO: 25 and a light chain comprising SEQ ID NO: 26; see entire document (e.g., SEQ ID NO: 10 and SEQ ID NO: 11).  Ludwig et al. teaches this antibody is used to treat cancer (e.g., melanoma, lung cancer, head and neck cancer, colorectal cancer, pancreatic cancer, gastric cancer, kidney cancer, bladder cancer, prostate cancer, breast cancer, ovarian cancer, esophageal cancer, soft tissue sarcoma, or hepatocellular carcinoma) in human patients; see, e.g., paragraph [0017].  Ludwig et al. teaches this antibody is effective to treat cancer because it acts to bind PD-L1 and block binding of PD-L1 to its receptors PD-1 and B7-1; see, e.g., paragraph [0083].  Ludwig et al. teaches the antibody is used  in combination with chemotherapy and other cancer therapeutics including other inhibitory antibodies that bind to PD-L1 (e.g., atezolizumab) and antibodies (e.g., ipilimumab) that bind to and block the activities of other immune checkpoints such as CTLA-4 (see, e.g., the abstract).   
Absent a showing of any unobvious difference, the antibody having the designation atezolizumab, as described by Rosenberg et al. and Ludwig et al., is deemed the same as the antibody having this same designation to which claim 4 is directed.
	Accordingly it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer in a human patient by administering to the patient an effective amount of the anti-human Tim-3 antibody described by Zhang et al. in combination with a therapeutically effective amount of an antibody that binds to human PD-L1 and blocks binding of the ligand to PD-1 in humans or more particularly the antibody described by Ludwig et al.  This is because, like  Rosenberg et al., Ludwig et al. teaches an anti-human PD-L1 antibody that binds to PD-L1 to block binding to its receptors (e.g., PD-1) is effectively used to treat cancer and because Ludwig et al. teaches this particular anti-human PD-L1 antibody is used in . 

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

15.	Claims 1-4 and 8-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,253,096 in view of Sakuishi et al. (J. Exp. Med. 2010 Sep 27; 207 (10): 2187-94) and Rosenberg et al. (Lancet. 2016 May 7; 387 (10031): 1909-20).
Claims 1-30 of U.S. Patent No. 10,253,096 are drawn to an antibody and a method 
Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PD-L1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone; see entire document (e.g., the abstract).   Moreover Sakuishi et al. teaches that the therapeutic effectiveness of a combination of an antibody that binds to Tim-3 and an antibody that binds to PD-L1 was consistently better than when either of the antibodies is used alone (see, e.g., page 2192). 
Notably, while Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PD-L1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone, Sakuishi et al. does not expressly teach a blocking antibody that specifically binds to human PD-L1, which is suitably used in treating cancer in human patients.
Rosenberg et al. teaches PD-L1 is an immune checkpoint that negatively regulates T-cell function by binding to its receptors PD-1 or B7-1 on activated T lymphocytes and other immune cells and because T lymphocytes have a central role in mediating acquired anti-tumor immunity, expression of PD-L1 in the tumor microenvironment endows tumors with a mechanism to evade eradication by the host immune system; see entire document (e.g., page 1910). Rosenberg et al. teaches PD-L1 is broadly expressed across a wide range of malignancies, including urothelial carcinoma, a type of bladder cancer, and blockade of the PD-L1/PD-1 pathway has been shown to produce overall survival benefits in lung cancer, melanoma, and renal cell carcinoma (see, e.g., page 1910).  Rosenberg et al. teaches these and other observations provided a rationale for the clinical investigation of anti-PD-L1 immunotherapy in metastatic urothelial cancer (see, e.g., page 
Absent a showing of any unobvious difference, the antibody having the designation atezolizumab, as described by Rosenberg et al., is deemed the same as the antibody having this same designation to which claim 4 is directed.
The claims of U.S. Patent No. 10,253,096 do not recite administering to the patient in need an inhibitory antibody that specifically binds to human PD-L1 and blocks binding of PD-L1 to a receptor thereof (e.g., PD-1) or more particularly atezolizumab, but nevertheless in view of Sakuishi et al. and Rosenberg et al. it would have been obvious to one ordinarily skilled in the art to have practice the method of treatment as recited by claims 26-30 of the patent by administering the anti-human Tim-3 antibody in combination with the anti-PD-L1 antibody atezolizumab to treat bladder cancer or more particularly urothelial cancer.
 
16.	Claims 1-4 and 8-11 are directed to an invention not patentably distinct from claims 1-30 of commonly assigned U.S. Patent No. 10,253,096.  Specifically, the invention to which the instant claims are drawn is not patentably distinct from claims 1-30 of commonly assigned U.S. Patent No. 10,253,096 in view of Sakuishi et al. (J. Exp. Med. 2010 Sep 27; 207 (10): 2187-94) and Rosenberg et al. (Lancet. 2016 May 7; 387 (10031): 1909-20) for the reasons set forth in the above rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,253,096, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Conclusion
17.	No claim is allowed.

18.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Zhou et al. (Blood. 2011 Apr 28; 117 (17):4501-10) teaches combined PD-1/PD-L1 and Tim-3/galectin-9 blockade for treating cancer is more effective than blockade of only one or the other immune checkpoint pathway. 
Jin et al. (Proc. Natl. Acad. Sci. USA. 2010 Aug 17; 107 (33): 14733-8) teaches targeting both PD-1/PD-L1 and Tim-3/galectin-9 immune checkpoint pathways is an effective strategy for reversing or preventing exhaustion of PD-1 and Tim-3-coexpressing CD8+ CTL.

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
	





slr
March 12, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably, too, the term “patient” is not expressly defined; so it stands to reason that the patient is not necessarily a human and might be any animal that could conceivably be treated using the invention; but if that is the case, and the patient is not a human, but might be a dog or a cat, for example, then it is not clear how or why it should be expected that the antibodies, which bind to human proteins, will be found effective when administered to a non-human patient to prevent or treat cancer in the non-human patient.
        2 See Amgen Inc. v. Hoechst Marion Roussel Inc., 79 USPQ2d 1705 (Fed. Cir. 2006).
        
        3 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/. 
        
        4 For clarity a defucosylated antibody would have the same primary structure (amino acid sequence) as the parent (fucosylated) antibody; whereas an antibody exhibiting increased binding affinity might most likely have a very similar primary structure.  Even so the point here is that even functional variants of a given antibody are often referred to using the same designation such that the use of the designation alone does not clearly and particularly point out the identity of one or the other variant or the parent antibody sharing the designation with the variants.
        5 See M.P.E.P. § 2172 (II).